Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 5, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-01214-CV
                                   ____________

                      INEOS OLIFINS & POLYMERS USA,
                   A DIVISION OF INEOS USA LLC, Appellant

                                           V.

  INTERNATIONAL PAPER and CHOCOLATE BAYOU WATER COMPANY,
                           Appellees


                      On Appeal from the 240th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 06-DCV-153557


                      MEMORANDUM OPINION

      This is an appeal from an order granting appellees’ motion for summary judgment
signed November 10, 2010. On March 28, 2012, appellant filed a motion to dismiss the
appeal because all issues in dispute have been settled. See Tex. R. App. P. 42.1. In this
agreed motion, the parties ask that we dismiss both the appeal and the underlying cause
of action with prejudice. The motion is granted. See Tex. R. App. P. 43.2(e) (stating
court of appeals may vacate trial court’s judgment and dismiss the case); Exxon Corp. v.
Butler, 619 S.W.2d 399, 399 (Tex. 1981) (setting aside judgments below and dismissing
cause on joint motion to dismiss because the case settled).

       Accordingly, the trial court’s order granting summary judgment is set aside and
the cause and this appeal are dismissed with prejudice. Costs are taxed against the party
who incurred the same.

                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and Christopher.




                                             2